Citation Nr: 0303898	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-07 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for loss of a creative 
organ, right testicle.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to November 
1952.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a December 1997 rating 
decision of the Manchester, New Hampshire Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In April 2001, the Board issued a decision which included 
remand of the two issues noted on the first page of this 
document.  Subsequently, the RO, by an August 2002 rating 
action, continued the denials which respect to these issues.

The Board notes that the April 2001 Board decision, which is 
now final, found that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for urethral stricture with cystitis, residuals of 
third degree burns, right side of body, and nasal septal 
deviation to the left.  In an October 2002 written statement, 
the veteran contends that he has submitted new and material 
evidence to reopen those claims.  Accordingly, those issues 
are referred to the RO for consideration deemed appropriate.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The weight of the medical evidence establishes that the 
veteran does not currently have post-traumatic stress 
disorder as a result of an inservice stressor.

3.  The medical evidence of record establishes that the 
veteran's right testicle removal in January 1955 was 
necessitated by complications of his urethral stricture, 
which was incurred in childhood; the Board has repeatedly 
denied service connection for urethral stricture, finding 
that it was not aggravated during the veteran's brief period 
of active service in 1952; there is no basis for entitlement 
to service connection for the right testicle removal that the 
medical evidence has shown to be a result of the non-service-
connected urethral disability.  





CONCLUSIONS OF LAW

1.  The veteran does not have post-traumatic stress disorder 
which is related to active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  The veteran's loss of a creative organ, right testicle, 
was not incurred in or aggravated in service and is not the 
result of any incident of his active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the previous remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the January 
1998 statement of the case (SOC) and February, July, and 
August 2002 supplemental statements of the case (SSOCs) of 
the laws and regulations pertaining to his claims for service 
connection.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claim.  
The veteran was provided with VA examinations in October 2001 
and May 2002, and private and VA treatment records have been 
obtained.  The Board's remand, as well as the February 2002 
supplemental statement of the case (SSOC), informed the 
veteran of the provisions of the VCAA.  The SSOC specified 
what evidence the veteran must obtain to successfully 
prosecute his claims, what evidence VA had obtained and that 
VA had assisted him in obtaining evidence that he had 
identified as relevant to his claim.  An April 2001 letter 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  It informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The veteran submitted additional written argument in 
July, August, and October 2002.  He has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand on the issues of entitlement to service 
connection for post-traumatic stress disorder and loss of 
creative organ would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002). 




Post-traumatic Stress Disorder

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

In the April 2001 decision, the Board found that evidence 
received since a July 1986 Board decision that had denied 
service connection for post-traumatic stress disorder 
included a diagnosis of post-traumatic stress disorder in 
private medical records from the Dartmouth-Hitchcock Medical 
Center.  Thus, the Board reopened the claim for service 
connection for post-traumatic stress disorder and remanded 
the case for a VA psychiatric examination.  The veteran's 
claim for service connection for a psychiatric disorder 
(claimed as a mental disorder) was also remanded.

Subsequently, the RO granted service connection for anxiety 
disorder, not otherwise specified (claimed as mental disorder 
and post-traumatic stress disorder), and assigned a 70 
percent evaluation.  The rating decision noted that this was 
considered a full grant of benefits on appeal, and that no 
further action would be taken on the claim for service 
connection for post-traumatic stress disorder since the 
veteran had been granted service connection for his 
psychiatric disorder.  However, in a July 2002 written 
statement, the veteran indicated that he continued to seek 
service connection for post-traumatic stress disorder, as it 
was a "separate, distinct, and unique condition and claim."

The record contains numerous diagnoses of panic disorder, 
anxiety disorder and various personality disorders.  

A March 1997 treatment note from W.B.W., M.D., stated that:

I do not fully understand this patient.  
It is easy to say he has post-traumatic 
stress disorder secondary to the burning 
injury at age three.  There is no problem 
with that.  He easily meets criteria, but 
there is another process going on, which I 
am vexed to say I cannot pin down.  I 
believe there is a disorder of mentation, 
but I have not found evidence such that I 
can make a diagnosis of same. 

A March 1997 intake report from Dartmouth-Hitchcock Medical 
Center noted by history that the veteran had a long-standing 
history of post-traumatic stress disorder and depression 
"from past war experiences."

A VA psychiatric examination was conducted in October 2001.  
The examiner reviewed the veteran's claims folder.  The 
veteran reported that he experienced panic attacks and 
anxiety attacks, but that these were controlled with 
medication.  The veteran stated that these panic and anxiety 
attacks were due to two traumatic childhood incidents:  a 
ruptured urethra caused by landing astride a metal barrel, 
and a serious burn suffered when he lit his pajamas on fire 
at age three.  The veteran lived with his wife of 50 years.  
He stated that he spent his entire four months of active duty 
at Camp Pickett, and he was discharged due to poor physical 
health stemming from the burn residuals and urethral 
stricture.  He had a long work history following service.  
The veteran had been arrested several times for disorderly 
conduct.  He incurred a large debt from travel to all 50 
states during his campaign for President.  On examination, he 
was unusually dressed, and his behavior was overly relaxed.  
His mood vacillated at times from within normal limits to 
expansive, anxious, irritable, and angry.  His thought 
process was goal directed, but he did go off on tangents when 
angry or excited.  He was preoccupied with political thoughts 
and planned to run for President again in 2004.  His thoughts 
and behaviors were noted to border on delusional thinking.  
The diagnoses were:  anxiety disorder, not otherwise 
specified; and personality disorder, not otherwise specified, 
with schizotypal, borderline, antisocial, and histrionic 
features.  The examiner stated that the veteran's psychiatric 
diagnoses were aggravated during his military service.  The 
examiner also stated that the veteran does not suffer from 
post-traumatic stress disorder, and did not meet the criteria 
for that disorder.

As noted above, the RO granted service connection for anxiety 
disorder in February 2002, based upon the October 2001 VA 
psychiatric examination findings.

Review of the medical record establishes that the veteran 
does not have post-traumatic stress disorder as a result of 
inservice stressors.  The most recent VA examination, based 
upon a thorough review of the claims folder, noted that the 
veteran did not meet the criteria for post-traumatic stress 
disorder.  While Dr. W. stated that the veteran met the 
criteria for post-traumatic stress disorder, he stated that 
the stressor was the burn at age three.  Since service 
connection for post-traumatic stress disorder requires a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor, Dr. W.'s 
statement would not be probative in establishing service 
connection for post-traumatic stress disorder.  Finally, the 
Dartmouth-Hitchcock Medical Center intake report that 
referred to a long-standing history of post-traumatic stress 
disorder and depression "from past war experiences" is not 
probative evidence of service connection for post-traumatic 
stress disorder since the objective record, and the veteran's 
own statements on other reports, clearly establishes that the 
veteran's service consisted entirely of stateside training, 
and thus his reported history of war experiences is not 
credible. 

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As 
indicated above, the veteran's statement on the Dartmouth-
Hitchcock Medical Center report concerning "war 
experiences" are simply incredible in light of the objective 
record. 

The weight of the evidence establishes that the veteran does 
not currently have post-traumatic stress disorder as a result 
of his brief period of service.  There is no reasonable doubt 
on this issue that could be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2002).  Accordingly, service connection 
for post-traumatic stress disorder must be denied.

Loss of Creative Organ- Right Testicle

The Board, in rating decisions dated in October 1981, 
February 1984, January 1986, and April 2001, denied service 
connection for a urethral stricture.  In these decisions, the 
Board noted that at his service enlistment examination in 
July 1952, the veteran was noted to have a suprapubic scar 
from a bladder operation.  While in service the veteran was 
diagnosed with stricture of the urethra, anterior and 
posterior; this was noted to be the residual of a childhood 
injury when the veteran jumped from a pile of railroad ties 
and fell astride an iron barrel.  The veteran reported an 
uncontrollable passing of urine when fatigued and it was 
determined that this would be aggravated by further military 
service.  It was recommended that he be separated from the 
military for his pre-existing disability and precluded from 
further service.  The veteran was subsequently discharged in 
November 1952.

In January 1955, the veteran was seen at Franklin Hospital 
with severe orchiditis which did not respond to treatment.  A 
right orchidectomy (removal of the testicle) was performed.  

A VA examination report dated in October 2001, prepared after 
review of the veteran's claims folder, noted that the veteran 
had developed extravasation of the urine from the urethra 
that involved the right testicle, and that therefore the 
right testicle was removed.

A VA genitourinary physician's opinion was provided in May 
2002.  The physician reviewed the veteran's claims folder, 
and concluded that:  

...the stricture caused repeated infections 
and extravasation of urine, and the 
complications were due to the normal 
development of and complications of his 
urethral stricture.  This, therefore, led 
to the orchiectomy or removal of the right 
testicle in 1955.  It is less than likely 
that the orchiectomy...was 
incurred/aggravated during the veteran's 
period of active duty military service.  
In my opinion, the urethral disorder was 
an ongoing condition, leading to the 
removal of the right testicle.  His 
service time obviously did not cause the 
stricture of the urethra nor the 
complications thereof.  

The medical evidence of record establishes that the veteran's 
right testicle removal in January 1955 was necessitated by 
complications of his urethral stricture, which was incurred 
in childhood.  As noted above, the Board has repeatedly 
denied service connection for urethral stricture, finding 
that it was not aggravated during the veteran's brief period 
of active service in 1952.  Those decisions are final.  The 
current claim is essentially based on a contention that the 
right testicle removal followed a worsening of the urethral 
stricture during service.  However, as the denials of service 
connection for urethral stricture are final, it follows that 
there is no basis for entitlement to service connection for 
the right testicle removal that the medical evidence has 
shown to be a result of that condition.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2002).




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for loss of a creative organ, right 
testicle, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

